Title: To Benjamin Franklin from [Pétronille Le Roy], [September? 1778]
From: Le Roy, Pétronille
To: Franklin, Benjamin


[September, 1778?]
Mils bonjour au cher et respectable papa. Sa petite famme de poche envoye savoire de cest [ses] nouvelle. Elle espere que sa chute ne l’aura pas incomode; elle luy demande par la meme ocasion se qu’il fait se soire parce que cest [ses] amis on le plus grand besoint de le voire pour calmer leur douleur il irois passe la soire avec luy car iere [hier] aux soire ils etoit aux despoire tout les deux.
